Filed with the Securities and Exchange Commission on February 13, 2008 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 303 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 304 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 303 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to introduce two new Funds to the Trust within the Winslow Green Funds family of funds:Winslow Green Growth Funds and Winslow Green Solutions Funds. SUBJECT TO COMPLETION, DATED FEBRUARY 13, 2008 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. Prospectus , 2008 Investor Shares Institutional Shares Investor Shares The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Winslow Green Growth Fund 1 Overview of the Fund 1 Performance 2 Fees and Expenses 4 Winslow Green Solutions Fund 6 Overview of the Fund 6 Performance 7 Fees and Expenses 7 Investment Objectives, Principal Strategies and Risks 9 Winslow Green Growth Fund – Investment Objective 9 Winslow Green Growth Fund – Principal Investment Strategies 9 Winslow Green Solutions Fund – Investment Objective 11 Winslow Green Solutions Fund – Principal Investment Strategies 11 Temporary Defensive Position 13 Principal Risks of Investing in the Funds 14 Portfolio Holdings Information 15 Management of the Funds 15 The Adviser 15 Portfolio Managers 16 Fund Expenses 16 Past Performance of Adviser’s Privately Managed Account 17 Shareholder Account Information 19 Pricing of Fund Shares 19 Fair Value Pricing 19 Choosing a Share Class 19 How to Purchase Shares 20 How to Redeem Shares 24 Internet Transaction Policy and Electronic Delivery 25 Account and Transactions Policies 25 Exchanging Shares 26 Shareholder Servicing Plan – Investor Class 26 Exchange/Redemption Fee 27 Tools to Combat Frequent Transactions 27 Distributions and Taxes 28 Dividends and Distributions 28 Tax Consequences 28 Financial Highlights 29 Privacy Notice PN-1 Winslow Management Company, LLC (“the Adviser”), is the investment advisor for the Winslow Green Growth Fund and the Winslow Green Solutions Fund (each, a “Fund”, and collectively, the “Funds”) and is located at 99 High Street, 12th Floor, Boston, Massachusetts 02110.The Funds are series of Professionally Managed Portfolios (the “Trust”).The Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. This prospectus discusses Investor Class shares of the Funds and Institutional Class shares of the Winslow Green Growth Fund. This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. Winslow Green Growth Fund Overview of the Fund What is the Investment Objective of the Fund? The Fund seeks capital appreciation through environmentally responsible investing. What are the Fund’s Principal Investment Strategies? The Fund expects to invest primarily in domestic small- and medium-sized companies that the Adviser believes are reasonably priced and exhibit the potential for superior growth.If the Fund is not invested primarily in small- or medium-sized companies due to, among other things, changes in the market capitalizations of those companies in the Fund’s portfolio, the Fund will limit new investments to small- and medium-sized companies. Under normal circumstances, the Fund intends to investprincipally in equity securities of domestic companies that are environmentally responsible, or “best in class” companies. The Adviser defines an environmentally responsible company as one that either provides environmental solutions or benefits; or one that operates responsibly with respect to the environment.“Best in class” companies have environmental programs that set a standard for their industry sector, and include environmental turnaround companies that may have a history of environmental problems, but have taken substantive steps to address or solve those problems. What are the Principal Risks of Investing in the Fund? There is the risk that you could lose money on your investment in the Fund.The following risks could affect the value of your investment: Concepts to Understand Capital Appreciation means the gain realized on an equity investment when it is sold for more than its original cost. If an investment is sold for less than its original cost, the loss realized is a capital loss. Environmentally Responsible Investing means investing in companies that provide environmental solutions or benefits; or in companies that operate responsibly with respect to the environment. Market Capitalization means the value of a company’s common stock in the stock market. Small-Sized Companies means companies with small market capitalizations, typically below $2billion. These companies are often referred to as “small-cap” companies. Medium-Sized Companies means companies with medium-sized market capitalizations, typically between $2billion and $10billion.These companies are often referred to as “mid-cap” companies. ■ The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated; ■ Growth stocks fall out of favor with investors; ■ Securities of smaller size companies involve greater risk than investing in larger more established companies, and/or ■ The Fund’s environmental policy could cause it to make or avoid investments that could result in the Fund under-performing similar funds that do not have an environmental policy. Who May Want to Invest in the Fund? The Fund may be appropriate for investors who: ■ want assets invested in companies whose businesses help promote and sustain a healthy environment; ■ are willing to tolerate significant changes in the value of an investment; ■ are pursuing a long-term goal; and ■ are willing to accept higher short-term risk. The Fund may not be appropriate for investors who: ■ want an investment that pursues market trends or focuses only on particular sectors or industries; ■ need regular income or stability of principal; or ■ are pursuing a short-term goal or investing emergency reserves. Winslow Green Growth Fund Risk/Return Summary 1 Performance As the Winslow Green Growth Fund had not commenced operations prior to the date of this Prospectus, performance information is not available.Performance information will be available after the Fund has been in operations for a full calendar year. The following performance information relates to the Willow Green Growth Fund, a series of the Form Funds Trust (the “Predecessor Fund”.)Effective as of the close of business on [, 2008], the Predecessor Fund was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same adviser.As a result, the performance information provided below indicates some of the risks of investing in the Fund by showing the performance of the Predecessor Fund.The information below also illustrates how the Predecessor Fund’s performance has varied from year to year and the risks of investing in the Predecessor Fund by showing its highest and lowest quarterly returns.The table below illustrates the Predecessor Fund’s total return over time compared with a broad-based securities index. The historical information shown below from April1, 2001 to the reorganization reflects the historical performance of the Predecessor Fund.Prior to April1, 2001, the Adviser managed a common trust fund with an investment objective and investment policies that were, in all material respects, equivalent to those of the Predecessor Fund.The Predecessor Fund’s performance for periods before April 1, 2001 is that of the common trust fund and reflects the expenses of the common trust fund, which were approximately half of the Predecessor Fund’s current net expenses as of [, ].The performance of the common trust fund prior to April 1, 2001 is based on calculations that are different than the standardized method of calculations presented by the SEC. If the common trust fund’s performance had been readjusted to reflect the expenses of the Predecessor Fund for its first fiscal year, the performance would have been lower. The common trust fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results.The overall strength of the small-cap growth equity market, the overweighting of the Predecessor Fund’s portfolio in the medical products and biotechnology sectors, and the strong performance of certain stocks contained in the Predecessor Fund’s portfolio contributed to the Predecessor Fund’s exceptional performance during 1999 and 2003. The Fund may not perform at the same level in the future.Please note that this performance information is not of the Fund offered in this Prospectus, but rather a Predecessor Fund with identical investment objectives and strategies. Predecessor Winslow Green Growth Fund – Investor Class Calendar Year Total Returns During the periods shown in the chart, the highest quarterly return for Investor Shares was % (for the quarter ended , ) and the lowest quarterly return was% (for the quarter ended , ). 2 Winslow Green Growth Fund Risk/Return Summary Predecessor Fund’s Average Annual Total Returns as of December 31, 2007 1 Year 5 Years 10 Years Investor Class Shares(1) Return Before Taxes % % % Return After Taxes on Distributions(2) % % % Return After Taxes on Distributions(2) (3) and Sale of Fund Shares % % % Institutional Class Shares(1) Return Before Taxes % % % Russell 2000® Growth Index(4) % % % (1) Performance shown for the periods prior to [, 2008], reflects the performance of the Investor Shares of the predecessor Winslow Green Growth Fund.Performance shown for the Institutional Shares for periods prior to the inception of Institutional Shares on June6, 2006 reflects the performance of the Investor Class shares of the Predecessor Fund. The performance information above is not of the Fund offered in this Prospectus.Performance information for the Winslow Green Growth Fund will be shown after it has been in existence for a full calendar year. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). (3) The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. (4) The Russell 2000® Growth Index measures the performance of those Russell 2000® Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 2000® Index measures the performance of the 2000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. Both indices are unmanaged and reflect the reinvestment of dividends. Unlike the performance figures of the Fund, the performance of the indices does not reflect the effect of expenses.An investor cannot invest directly in an index. Winslow Green Growth Fund Risk/Return Summary 3 Fees and Expenses The following tables describe the various fees and expenses that you may pay if you invest in the Fund. As the Fund has not commenced operations as of the date of this Prospectus, “Other Expenses” are based on estimated amounts for the current fiscal year. Shareholder Fees(1) (fees paid directly from your investment) Investor Class Shares Institutional Class Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None None Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is less) None None Redemption Fee(2) 2.00% 2.00% Exchange Fee(2) 2.00% 2.00% Maximum Account Fee None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.90% 0.90% Distribution (12b-1) Fees None None Other Expenses(3) 0.16% 0.16% Total Annual Fund Operating Expenses 1.31% 1.06% Less:Expense Reimbursement or Reduction — — Net Annual Fund Operating Expenses(4) 1.31% 1.06 (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. (2) The redemption and exchange fee applies only to those shares that have been held for less than 90 days.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see the “Exchange/Redemption Fee” section of this Prospectus for a list of the types of accounts and conditions under which this fee will not be assessed. (3) Other expenses include interest, custodian, transfer agency and other customary operating expenses.However, the Fund does not anticipate incurring interest expense for its current fiscal year.Other expenses include expenses incurred by the Fund as a result of its investment in any money market fund or other investment company.These expenses associated with the Fund’s investment in other investment companies are referred to as “Acquired Fund Fees and Expenses”.For the current fiscal year the Winslow Green Growth Fund anticipates incurring Acquired Fund Fees and Expenses totaling less than 0.01% of the Fund’s average daily net assets. Other Expenses also include an Investor Class Shareholder Servicing Fee that may be paid by the Fund in an amount up to 0.25% of the Fund’s average daily net assets on an annual basis. (4) The Advisor has contractually agreed to reduce its fees and/or pay the Winslow Green Growth Fund’s expenses (excluding interest, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 1.45% and 1.20% for the Investor Class and Institutional Class Shares, respectively, of the Winslow Green Growth Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example below and may continue for an indefinite period thereafter as determined by the Trust’s Board of Trustees (the “Board”).The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.For more information on the Expense Cap and the Advisor’s right to any reimbursement, please see “Management of the Funds – Fund Expenses” in this Prospectus. 4 Winslow Green Growth Fund Risk/Return Summary Example The Example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, dividends and distributions are reinvested, and the Fund’s operating expenses remain the same.The example reflects the expense limitation agreement for the first year only within each of the years shown below.Although your actual costs may be higher or lower, under the assumptions, your costs would be: One Year Three Years Investor Class Shares $ $ Institutional Class Shares $ $ Winslow Green Growth Fund Risk/Return Summary 5 Winslow Green Solutions Fund Overview of the Fund What is the Investment Objective of the Fund? The Winslow Green Solutions Fund seeks capital appreciation through investing in companies providing green solutions. What are the Fund’s Principal Investment Strategies? The Fund expects to invest globally in companies of varying sizes that the Adviser believes are reasonably priced and exhibit the potential for superior growth.The Fund will ordinarily invest in companies with market capitalizations between $1billion and $10billion. Under normal circumstances, the Fund intends to investprimarily in equity securities of companies that provide “green solutions.”The Adviser defines green solutions as products or services that contribute to human health through natural or organic means or to the improvement of the environment; specifically, products or services that reduce resource consumption, decrease pollution such as climate-changing greenhouse gases, or contribute to natural and sustainable nutrition and health.Winslow requires that all companies within the Fund’s portfolio derive revenue primarily from green solutions. What are the Principal Risks of Investing in the Fund? There is the risk that you could lose money on your investment in the Fund.The following risks could affect the value of your investment: Concepts to Understand Capital Appreciation means the gain realized on an equity investment when it is sold for more than its original cost. If an investment is sold for less than its original cost, the loss realized is a capital loss. Environmental Solution means products or services that reduce resource consumption, decrease pollution such as climate-changing greenhouse gases, or contribute to healthy, sustainable lifestyles. Market Capitalization means the value of a company’s common stock in the stock market. Small-Sized Companies means companies with small market capitalizations, typically below $2billion. These companies are often referred to as “small-cap” companies. Medium-Sized Companies means companies with medium-sized market capitalizations, typically between $2billion and $10billion.These companies are often referred to as “mid-cap” companies. § The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated; § Growth stocks fall out of favor with investors; § Securities of smaller size companies involve greater risk than investing in larger more established companies; § Foreign investments involve additional risks including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, less-strict regulation of securities markets and less liquidity and more volatility than domestic markets, which may result in delays in settling securities transactions; § Foreign investments in emerging markets can be subject to relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, securities markets that trade a small number of issues and are generally more volatile than developed markets; and/or § The Fund’s environmental policy could cause it to make or avoid investments that could result in the Fund’s under-performing similar funds that do not have an environmental policy. Who May Want to Invest in the Fund? The Fund may be appropriate for investors who: ■ want assets invested in companies whose businesses help promote and sustain a healthy environment; ■ are willing to tolerate significant changes in the value of an investment; ■ are pursuing a long-term goal; ■ are willing to accept higher short-term risk. 6 Winslow Green Solutions Fund Risk/Return Summary The Fund may not be appropriate for investors who: ■ want an investment that specifically excludes companies that pursue certain markets or engage in certain practices; ■ need regular income or stability of principal; ■ are pursuing a short-term goal or investing emergency reserves. Performance Effective at the close of business on [, 2008], the Winslow Green Solutions Fund, a series of the Form Funds Trust (the “Predecessor Fund”), was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same adviser.Because the Predecessor Fund recently commenced operations on November1, 2007, there is no performance data to report.Performance data will be available after the Fund has been operating for a full calendar year. Fees and Expenses The following tables describe the various fees and expenses that you may pay if you invest in the Fund. As the Fund has not commenced operations as of the date of this Prospectus, “Other Expenses” are based on estimated amounts for the current fiscal year. Shareholder Fees(1) (fees paid directly from your investment) Investor Class Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is less) None Redemption Fee(2) 2.00% Exchange Fee 2.00% Maximum Account Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.90% Distribution (12b-1) Fees None Other Expenses(3) 1.53% Total Annual Fund Operating Expenses 2.68% Less:Expense Reimbursement or Reduction 1.23% Net Annual Fund Operating Expenses(4) 1.45% (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. (2) The redemption and exchange fee applies only to those shares that have been held for less than 90 days.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see the “Exchange/Redemption Fee” section of this Prospectus for a list of the types of accounts and conditions under which this fee will not be assessed. (3) Other expenses include interest, custodian, transfer agency and other customary operating expenses.However, the Fund does not anticipate incurring interest expense for its current fiscal year.Other expenses include expenses incurred by the Fund as a result of its investment in any money market fund or other investment company.These expenses associated with the Fund’s investment in other investment companies are referred to as “Acquired Fund Fees and Expenses”.For the current fiscal year the Winslow Green Solutions Fund anticipates incurring Acquired Fund Fees and Expenses totaling less than 0.01% of the Fund’s average daily net assets. Other Expenses also include an Investor Class Shareholder Servicing Fee that may be paid by the Fund in an amount up to 0.25% of the Fund’s average daily net assets on an annual basis. (4) The Advisor has contractually agreed to reduce its fees and/or pay the Winslow Green Solutions Fund’s expenses (excluding interest, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 1.45% for the Investor Class of the Winslow Green Solutions Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example below and may continue for an indefinite period thereafter as determined by the Board.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.For more information on the Expense Cap and the Advisor’s right to any reimbursement, please see “Management of the Funds – Fund Expenses” in this Prospectus. Winslow Green Solutions Fund Risk/Return Summary 7 Example The Example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, dividends and distributions are reinvested, and the Fund’s operating expenses remain the same.The example reflects the expense limitation agreement for the first year only within each of the years shown below.Although your actual costs may be higher or lower, under the assumptions, your costs would be: One Year Three Years Investor Class Shares $ $ 8 Winslow Green Solutions Fund Risk/Return Summary Investment Objectives, Principal Strategies and Risks Winslow Green Growth Fund – Investment Objective The Winslow Green Growth Fund seeks capital appreciation through environmentally responsible investing.The Fund’s investment objective is non-fundamental.It may be changed by a vote of the Board without shareholder approval upon a 60-day written notice to shareholders. Winslow Green Growth Fund – Principal Investment Strategies The Adviser believes that well managed, environmentally responsible companies enjoy competitive advantages from cost reductions, quality improvements, profitability enhancements, and access to expanding and new growth markets due to their dedication to solving or minimizing environmental problems.As such, the Adviser believes that these companies can provide favorable financial returns to those who hold their securities. The Winslow Green Growth Fund invests at least 80% of its net assets plus borrowings for investment purposes in equity securities of domestic companies that are environmentally responsible, or “best in class” companies.The Adviser defines an environmentally responsible company as one that either provides environmental solutions or benefits; or one that operates responsibly with respect to the environment.“Best in class” companies have environmental programs that set a standard for their industry sector, and include environmental turnaround companies that may have a history of environmental problems, but have taken substantive steps to address or solve those problems. The Fund invests in companies across various sectors, which the Adviser believes are growing rapidly and hold great investment potential, including: ■ Alternative Energy: Companies in this sector are involved in the generation of electricity, or production of capital equipment to generate electricity, using alternative or renewable resources. Such companies include solar panel manufacturers, energy conservation technology manufacturers and developers of alternative energy projects. ■ Healthy Living: Companies in this sector provide products or services that address the growing trend of consumers becoming more conscious about how choices they make affect their lives and the environment. Such companies include those that grow, process or sell natural and organic foods and personal care products, and that manufacture or sell fitness equipment. ■ Healthcare: Companies in this sector provide products and services to meet growing health-related needs. Such companies include those involved in the discovery, development and manufacture of new pharmaceutical drugs, drug delivery technologies and medical devices. ■ Internet Services: Companies in this sector provide products and services that are delivered using Internet technology. Such companies include Internet advertising providers, Internet content providers and Internet service facilitators. The Adviser’s Processes: Purchasing Portfolio Securities The Adviser seeks to invest in companies that have a positive or neutral impact on the environment.The Winslow Green Growth Fund may invest in companies involved with renewable energy, natural and organic food, Internet services, healthcare, and consumer products, among other sectors.The Adviser’s investment process for the Fund is as follows: Step One: Idea Generation The Adviser’s investment universe primarily includes the companies that comprise the Russell 2000 Growth Index. The Adviser draws on internal sources as well as external sources to generate investment ideas. External sources include industry contacts, outside consultants, companies held by the Fund, other asset managers, professional and industry associations and research from Wall Street firms. From this broad universe, the Adviser selects approximately 100 companies as candidates for more in-depth research. The Adviser excludes companies that derive significant revenues from: tobacco products, alcoholic spirits, gaming, adult entertainment, military weapons systems, firearms, and/or nuclear power. The Adviser also will not knowingly invest in companies that test cosmetic products on animals, and will avoid investment in companies that manufacture genetically modified organisms for environmental release. Principal Investment Strategies andRisks9 Step Two: Intensive Research Once candidates are identified, the Adviser embarks upon an intensive research process that incorporates both fundamental, bottom-up research and a review of non-financial factors that may influence a company’s performance.Elements of the Adviser’s fundamental research include: ■ on-site company visits to tour facilities and meet key employees ■ review of publicly available materials and SEC filings ■ “cross checks” with customers, suppliers and competitors ■ outreach to industry experts ■ continuous dialogue with company management Utilizing our in-depth research, we seek to invest in companies that exhibit the potential for superior growth.The Adviser considers a superior growth company to have the following characteristics: ■ bold, new ideas ■ expected near-term growth catalysts ■ experienced, high quality management teams with defined strategies ■ strong environmental and governance profiles ■ growth rates of at least 20% annually ■ financial resources to achieve stated business objectives ■ little or no debt ■ favorable macrotrends Simultaneously with this research, the Adviser researches the company’s environmental profile, considering, among other things, its supply of environmental products or services such as alternative energy or natural consumer goods, consumption of natural resources, level of toxic emissions, and proactive environmental policies such as pollution prevention or waste minimization programs.The Adviser also reviews the company’s environmental health and safety (“EHS”) practices, including an evaluation of, among other things, the company’s compliance with federal, state and local environmental regulations, and its environmental management and EHS programs.In addition, the Adviser reviews the company’s corporate governance practices, including factors such as board composition and structure. The Adviser’s environmental and corporate governance research process is based on a review of company documents, management interviews and on-site visits, communications with regulatory and national and local environmental agencies, accessing published environmental databases, contacting industry analysts and competitors and information from local press organizations.The Adviser also reviews the company’s impact on its community, including providing a safe, healthy work environment, and promoting community development and equal opportunity to all employees.Based on this information, the Adviser makes a determination as to whether the company meets the Adviser’s definition of an environmentally responsible company. Step Three: Winslow Investment Committee Meeting On a weekly basis, investment professionals of the Adviser meet to present new investment recommendations and to review current Fund holdings. Step Four: Portfolio Construction Once an investment idea is approved, the Adviser sets a target allocation for the new holding within the portfolio, taking into account stock liquidity and float and forecasted investment time horizon.Initial positions are established between 1-2% with the expectation to build positions to 3-5%. 10Principal Investment Strategies andRisks The Adviser’s Processes: Selling Portfolio Securities The Adviser monitors the companies in the Winslow Green Growth Fund’s portfolio to determine if there have been any significant changes in the companies since the Fund’s purchase of the company’s stock.The Adviser may sell a stock if: ■ the stock has met or exceeded its price target ■ the position has appreciated beyond 10% of the portfolio ■ the Adviser perceives an alteration of the investment premise, including a change in the company’s fundamentals such as margin deterioration, change in the company’s business strategy or decelerating revenue growth ■ the Adviser identifies an environmental or governance break-down ■ the Adviser identifies alternative investment ideas with greater perceived investment potential. Winslow Green Growth Fund – Changes in Investment Strategies The investment strategies and policies described above may be changed without the approval of the Fund’s shareholders upon a 30-day written notice to shareholders.The Fund will not change its investment policy of investing at least 80% of its net assets in equity securities without providing shareholders with at least a 60-day prior notice. Winslow Green Solutions Fund – Investment Objective The Winslow Green Solutions Fund seeks capital appreciation through investing in companies providing green solutions. The Fund’s investment objective is non-fundamental.It may be changed by a vote of the Board without shareholder approval upon a 60-day written notice to shareholders. Winslow Green Solutions Fund – Principal Investment Strategies The Fund expects to invest globally in companies of varying sizes that the Adviser believes are reasonably priced and exhibit the potential for superior growth.The Fund will ordinarily concentrate in companies with market capitalizations between $1 billion and $10 billion.The Fund must provide shareholders with 60 days’ prior written notice if it changes its principal investment strategies. Under normal circumstances, the Fund intends to invest substantially all of its assets in equity securities of companies that provide “green solutions.” The Adviser defines green solutions as products or services that contribute to human health through natural or organic means or to the improvement of the environment; specifically, products or services that reduce resource consumption, decrease pollution such as climate-changing greenhouse gases, or contribute to natural and sustainable nutrition and health. The Adviser requires that all companies within the Fund’s portfolio derive revenue primarily from green solutions. The Adviser believes that companies that provide green solutions will continue to benefit from a combination of ecological, regulatory, societal, and economic factors that are promoting environmental well being and responsibility.The Adviser anticipates that favorable market conditions for green solutions companies is likely for several reasons, including: ■ An increased focus on climate change, leading to demand for energy from renewable sources and energy efficiency solutions.Growing climate change awareness, energy security concerns, and increases in traditional energy prices are encouraging the development of energy technologies such as wind, solar and fuel cells, as well as emissions reduction policies which have rapidly brought many renewable energy sources closer to cost parity with traditional sources. ■ A rapid increase in demand for clean water.The growing number of regions and populations with an acute shortage of clean water has created opportunities for companies that improve access to clean water, either through operation of infrastructure systems or through their development of new purification technologies. ■ A growing need for resource efficiency. The Adviser believes that rising commodity prices and pressure on landfill space will increase investment opportunities in technologies that improve resource efficiency and reduce waste. Principal Investment Strategies andRisks11 ■ A shift toward healthy, natural and organic food and consumer products.Rising rates of obesity and a focus on food quality and safety have resulted in health-conscious consumers paying more attention to the food they purchase and eat, creating investment opportunities in organic food as well as natural medicines and healthcare. ■ Increasing demand for specialized services to meet new regulations.Increasing health, safety and environmental regulation across the globe has resulted in new markets for companies providing solutions to environmental and social problems. As a result, the Adviser believes that investing in the following green solutions will allow the Winslow Green Solutions Fund to benefit from favorable financial returns: ■ Clean Energy.Stand alone power and back-up systems based on technologies such as wind, solar, flywheels, advanced batteries and fuel cells; biofuels; energy efficiency technologies; and energy production companies deriving a significant percentage of energy from renewable sources. ■ Water Management.Water and wastewater services including sewerage and treatment infrastructure; technology-based purification solutions such as desalinization, membranes and UV disinfection. ■ Resource Efficiency.Technologies to improve resource efficiency, including waste reduction and associated technologies; recycling and resource management; use of recycled materials. ■ Sustainable Living.Products or services that contribute to health, nutrition and environmental sustainability through the use of natural and organic ingredients or natural activities, including natural and organic food, clothing and other products, natural dietary supplements and personal care products, and health and wellness solutions such as homeopathic medicines. ■ Environmental Services.Companies directly benefiting from increased environmental legislation, including environmental consultancies and providers of safety equipment. ■ Green Transport.Integrated public transport systems; vehicle emissions and energy efficiency control technologies. ■ Green Buildings.Materials and services contributing to the growth of the green building movement. On occasion, the Winslow Green Solutions Fund may invest in companies that do not fit into any of the above categories, but have established themselves as environmental pioneers in their respective industries, setting a standard for environmental behavior and positively influencing the behavior of their peers. Innovative companies that participate in these categories currently operate in both domestic and foreign markets.As such, the Fund will maintain a flexible global allocation in order to take advantage of the most attractive green solutions investment opportunities around the world.The Fund may invest up to 50% of assets in foreign issuers, predominantly located in developed countries such as Japan and members of the European Union. The Adviser’s Processes: Purchasing Portfolio Securities The Adviser’s investment process for purchasing portfolio securities for the
